DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on January 5, 2022, for the application with serial number 17/129,537.
  
Claims 1-6 are amended.
Claims 1-6 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that they are not directed to a mental process.  See Remarks p. 6.  In response, the Examiner points out that the claims have been evaluated and determined to be in the category of ‘certain methods of organizing human activity,’ and/or ‘mathematical concepts.’  See rejection, below.  The rejection does not allege that the claims recite a mental process.  Therefore, the Applicant’s arguments in that regard are moot.
The Applicant further contends that the claims provide a practical application by improving the functioning of a computer to accurately calculate a degree of trust in a counterparty.  See Remarks p. 8.  In response, the Examiner submits that this alleged improvement is not rooted in computer technology.  A human being could implement the steps of the claims mentally or on paper, but a general purpose computer is recited for implementation.  Therefore, the alleged improvement does not improve computer technology.  Similarly, simplifying a mathematical computation by reducing the number of calculations does not provide an improvement that is rooted in computer technology.  For essentially the same reasons, the additional elements of the claims do not provide significantly more than the alleged abstract idea.  Lack of conventionality does not imply subject matter eligibility.  
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 5, and 6 as being obvious over Nefedov in view of Gill; contending that Gill does not teach the limitations to which it is mapped.  In response, the Examiner points out that the calculation of degree of trust is claimed to be based on similarity.  See claim 1.  Essentially, the degree of trust could be a similarity score.  Gill teaches that trust connections are based on similarity.  Thus, Gill meets the limitation of the independent claims.  As indicated in the motivational statement of the rejections: “NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.”  
The rejection of the independent claims as being obvious over the cited prior art is accordingly maintained.  The rejection of the dependent claims stands or falls with the rejection of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6 are all directed to one of the four statutory categories of invention, the claims are directed to calculating a degree of trust (as evidenced by exemplary claim 1; “calculating . . . a second index indicating a degree of trust”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  Additionally, note that mathematical concepts, such as formulas and calculations, are also ineligible.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “obtaining . . . a first business entity;” “obtaining a plurality of second business entities;” “calculating . . . a first index indicating a degree of similarity [between the entities];” and “calculating . . . a second index indicating a degree of trust.”  The steps are all steps for data manipulation  related to the abstract idea of calculating a degree of trust that, when considered alone and in combination, are part of the abstract idea of calculating a degree of trust.  The dependent claims further recite steps for data manipulation (see claims 2-4) that are part of the abstract idea of calculating a degree of trust.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity and/or mathematical concept which includes evaluating relationships between business entities.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; an apparatus with a memory and processor in independent claim 5; and a computer readable medium in independent claim 6).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill (hereinafter ‘GILL’).

Claim 1 (Currently Amended)
a generation method implemented by a computer (see ¶[0015]; the invention provides a computer-based system), the method comprising: 
obtaining, from a business entity information database, a first business entity to be evaluated (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio); 
in response to the obtaining of the first business entity, obtaining a plurality of second business entities from the business entity information database, each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
calculating, for each of the obtained plurality of second business entities, a first index indicating a degree of similarity between the first business entity and that second business entity (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents) by using information on intellectual properties owned by the first business entity and information on intellectual properties owned by that second business entity (see again abstract and ¶[0001]; a company patent portfolio and a similarity of entities based on known assets, e.g., patents and trademarks). 
NEFEDOV does not specifically disclose, but GILL discloses, calculating, for the first business entity, a second index indicating a degree of trust by using a plurality of first indices obtained by the calculating of the first index for each of the obtained plurality of second business entities, to display the calculated second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes).

 
Claim 2 (Currently Amended)
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
NEFEDOV further discloses wherein the degree of similarity is calculated based on classification of intellectual property owned by the first business entity and each of the plurality of second business entities (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets.  See also abstract and ¶[0001]; determine a similarity of entities and peers).

Claim 5 (Currently Amended)
NEFEDOV discloses an information processing apparatus comprising: 
a memory (see ¶[0015]; the invention provides a computer-based system); and 
a processor coupled to the memory (see ¶[0015]; the invention provides a computer-based system), the processor being configured to: perform processing including: 
obtaining, from a business entity information database, a first business entity to be evaluated (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio); 
in response to the obtaining of the first business entity, obtaining a plurality of second business entities from the business entity information database, each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
calculate, for each of the obtained plurality of second business entities, a first index indicating a degree of similarity between the first business entity and that second business entity (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents) by using information on intellectual properties owned by the first business entity and information on intellectual properties owned by that second business entity (see again abstract and ¶[0001]; a company patent portfolio and a similarity of entities based on known assets, e.g., patents and trademarks). 
NEFEDOV does not specifically disclose, but GILL discloses, calculating, for the first business entity, a second index indicating a degree of trust by using a plurality of first indices obtained by the calculating of the first index for each of the obtained plurality of second business entities, to display the calculated second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  

Claim 6 (Currently Amended) 
a non-transitory computer-readable storage medium (see ¶[0015]; the invention provides a computer-based system) for storing a generation program which causes a processor to perform processing, the processing comprising: 
obtaining, from a business entity information database, a first business entity to be evaluated (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio); 
in response to the obtaining of the first business entity, obtaining a plurality of second business entities from the business entity information database, each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
calculating, for each of the obtained plurality of second business entities, a first index indicating a degree of similarity between the first business entity and that second business entity (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents)  by using information on intellectual properties owned by the first business entity and information on intellectual properties owned by that second business entity (see again abstract and ¶[0001]; a company patent portfolio and a similarity of entities based on known assets, e.g., patents and trademarks). 
NEFEDOV does not specifically disclose, but GILL discloses, calculating, for the first business entity, a second index indicating a degree of trust by using a plurality of first indices obtained by the calculating of the first index for each of the obtained plurality of second business entities, to display the calculated second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of .
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill as applied to claim 1 above, and further in view of US 8515796 B1 to Rajan et al. (hereinafter ‘RAJAN’).

Claim 3 (Currently Amended)
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
The combination of NEFEDOV and GILL does not specifically disclose, but RAJAN discloses, wherein the information on the degree of trust is generated based on a root mean square of the degrees of similarity between the first business entity and each of the plurality of second business entities (see col 4, ln 8-17; a similarity measure is root mean square Euclidean distance).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers using distance measurements (see ¶[0011]).  RAJAN discloses prioritizing clients by ranking accounts based on similarity measures including root mean square distance.  It would have been obvious to include the measure of .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill as applied to claim 1 above, and further in view of Heijden et al.:  “Multi-Source Fusion Operations in Subjective Logic;” May 2018.  Accessed at https://arxiv.org/pdf/1805.01388.pdf (hereinafter ‘HEIJDEN’).

Claim 4 (Currently Amended)
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
The combination of NEFEDOV and GILL does not specifically disclose, but HEIJDEN discloses, the information on the degree of trust is generated through fusion of degrees of trust the plurality of second business entities the individual have in the business entity being evaluated (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate turs between peers.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624